Citation Nr: 0335785	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  89-00 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to exposure to Agent Orange.

2.  Entitlement to service connection for chloracne, claimed 
as secondary to exposure to Agent Orange.

3.  Entitlement to a clothing allowance.

4.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance by another person or on 
being housebound.

5.  Entitlement to service connection for a head injury with 
left hemiplegia.

6.  Entitlement to service connection for seizures.

7.  Entitlement to service connection for a hiatal hernia.

8.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a chronic low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
January 1969. This appeal arises from rating actions of the 
Department of Veterans Affairs (VA), St. Petersburg, Florida, 
regional office (RO).

In October 1997, the Board of Veterans' Appeals denied the 
first four claims listed on the title page of this document. 
Subsequently, the veteran produced a copy of a VA Form 9 on 
which he had requested a hearing before the Board.  In July 
1998, a hearing was conducted in Washington, D.C., by the 
Board member rendering this decision, who was designated by 
the Chairman to conduct that hearing pursuant to 38 U.S.C.A. 
§ 7102 (West 2002).  The 1997 Board decision, which was 
rendered without the veteran's having been accorded a 
hearing, was vacated.

In March 1999, the Board denied entitlement to service 
connection for peripheral neuropathy and chloracne based on 
Agent Orange exposure, and remanded for development the 
issues of entitlement to aid and attendance and to a clothing 
allowance.

The appellant appealed the denial of the claims based on 
Agent Orange exposure to the Court. In June 2000, the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") issued an Order which vacated the March 1999 
Board's denial of the service connection claims and remanded 
the case to the Board for proceedings consistent with the 
Secretary's Motion for Remand.

In February 2001, the Board remanded to the RO for 
development the issues of entitlement to service connection 
for peripheral neuropathy and chloracne based on Agent Orange 
exposure to the RO.

While these matters were pending, additional issues arose 
which must be considered by VA, some of which are the 
subjects of a separate decision by the Board.


REMAND

In September 2002, the veteran requested a hearing at the RO 
before a traveling Veterans Law Judge in his VA Form 9.  As 
part of his appeal regarding other issues, the veteran 
discussed the issues listed on the title page of this action.  
Therefore, it appears that the veteran has requested a 
hearing before a traveling Veterans Law Judge with respect to 
these issues.  It does not appear from the record that a 
hearing has been scheduled or that the veteran has withdrawn 
his request.

The Board notes that there has been a significant change in 
the law.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of the VA with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 112 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that the VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 (2000).  

In this regard, the RO adjudicated the veteran's claimed 
issues of entitlement to service connection for a head injury 
with left hemiplegia, seizures, a hiatal hernia, and whether 
new and material evidence has been submitted to reopen a 
claim for service connection for a chronic low back 
disability in an April 2000 rating decision denying the 
claims as "not well grounded", a standard that no longer 
applies.  The veteran filed a notice of disagreement, and the 
RO issued a statement of the case in June 2000 denying the 
claims as "not well grounded".  The RO should readjudicate 
these issues based on the current law.  These issues are 
inextricably intertwined with the claims for a clothing 
allowance and special monthly compensation, and must be 
adjudicated prior to the Board's final consideration of those 
claims. On remand, the RO must issue a statement of the case 
on the issues of entitlement to service connection for a low 
back disorder, a head injury, seizures, and an eye disorder.  
See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, in order to afford due process to the appellant, 
this case is REMANDED for the following:

1.  The RO should schedule the appellant 
for a hearing before a traveling Veterans 
Law Judge at the RO, in accordance with 
applicable law.

2.  The RO must issue a statement of the 
case to the veteran and his 
representative addressing the issues of 
entitlement to service connection for a 
head injury with left hemiplegia, 
seizures, a hiatal hernia, and whether 
new and material evidence has been 
submitted to reopen a claim for service 
connection for a chronic low back 
disability. The RO must, with the 
promulgation of the statement of the 
case, inform the appellant that to 
complete the appellate process he should 
complete a timely VA Form 9, substantive 
appeal, and forward it to the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




